                              Case 21-10016-BLS                      Doc 11          Filed 01/13/21              Page 1 of 2

Information to identify the case:
Debtor
                  Aura Financial Corporation                                                       EIN 45−4652644
                  Name


United States Bankruptcy Court District of Delaware
                                                                                                   Date case filed for chapter 7 1/9/21
Case number: 21−10016−BLS

Official Form 309C (For Corporations or Partnerships)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                                                            10/20

For the debtor listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has been
entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtor or the debtor's property. For example, while the stay is in effect, creditors cannot
sue, assert a deficiency, repossess property, or otherwise try to collect from the debtor. Creditors cannot demand repayment
from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and punitive damages
and attorney's fees.
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at https://pacer.uscourts.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

Valid picture ID is required for access to the J. Caleb Boggs Federal Building. Additionally, Debtor(s) must also present
photo ID plus original verification of his/her social security number to the Bankruptcy Trustee. If you do not have a
photo ID and/or original verification of your social security number, please contact the Office of the United States
Trustee's (302−573−6491).
1. Debtor's full name                       Aura Financial Corporation

2. All other names used in the fka Insikt, Inc.
   last 8 years
3. Address                                  303 Second Street
                                            Suite 550
                                            San Francisco, CA 94107

4. Debtor's attorney                        David M. Klauder                                                     Contact phone 302−803−4600
                                            Bielli & Klauder, LLC
   Name and address                         1204 N. King Street                                                  Email: dklauder@bk−legal.com
                                            Wilmington, DE 19801

5. Bankruptcy trustee                       Alfred T. Giuliano                                                   Contact phone 856−767−3000
                                            Giuliano Miller & Co., LLC
   Name and address                         2301 E. Evesham Road                                                 Email: atgiuliano@giulianomiller.com
                                            Pavillion 800, Suite 210
                                            Voorhees, NJ 08043

6. Bankruptcy clerk's office                824 Market Street, 3rd Floor                                         Hours open: Monday − Friday 8:00 AM −
                                            Wilmington, DE 19801                                                 4:00 PM
   Documents in this case may be
   filed at this address. You may
   inspect all records filed in this case                                                                        Contact phone 302−252−2900
   at this office or online at
   https://pacer.uscourts.gov.                                                                                   Date: 1/13/21

7. Meeting of creditors                     February 3, 2021 at 11:00 AM                                         Location:
   The debtor's representative must
   attend the meeting to be                 The meeting may be continued or adjourned to a later date. If        844 King Street, Room 3209,
   questioned under oath. Creditors         so, the date will be on the court docket.                            Wilmington, DE 19801
   may attend, but are not required to
   do so.

8. Proof of claim                           No property appears to be available to pay creditors. Therefore, please do not file a proof of claim now.
   Please do not file a proof of            If it later appears that assets are available to pay creditors, the clerk will send you another notice telling you
   claim unless you receive a notice        that you may file a proof of claim and stating the deadline.
   to do so.

9. Creditors with a foreign                 If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
   address                                  extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you have
                                            any questions about your rights in this case.
                           Case 21-10016-BLS                 Doc 11        Filed 01/13/21           Page 2 of 2
Official Form 309C (For Corporations or Partnerships) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline   page 1
